Citation Nr: 1033212	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  06-21 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for gastritis 
with hiatal hernia and diverticulitis (gastrointestinal 
disability). 

2.  Entitlement to a compensable rating for right elbow 
epicondylitis with arthritis.

3.  Entitlement to a compensable rating for right wrist carpal 
tunnel syndrome for the period prior to May 1, 2009, and a rating 
in excess of 10 percent for such disability for the period 
beginning May 1, 2009.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1961 to February 
1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  In a July 2009 rating decision, the RO 
granted a partial increased rating for right wrist carpal tunnel 
syndrome for the period beginning May 1, 2009.  However, the 
appeal proceeds from the initial unfavorable decision, as the 
Veteran has not been granted the full benefit sought on appeal or 
expressed satisfaction with the decision.  AB v. Brown, 6 Vet. 
App. 35, 39 (1993).  The Veteran has not requested a hearing as 
to the issues on appeal.

The Board notes that the Veteran also has a Virtual VA paperless 
claims file, which is a highly secured electronic repository that 
is used to store and review documents involved in the claims 
process.  The RO has indicated that it reviewed pertinent 
documents in the Virtual VA file in adjudicating the Veteran's 
claims.  See July 2009 supplemental statement of the case (SSOC).  
The Board has also reviewed the contents of the paperless file, 
and most of the electronic documents relate to issues not on 
appeal.  Documents pertinent to this appeal, i.e., a March 2006 
letter notifying the Veteran of information and evidence 
necessary to establish a disability rating and an effective date 
in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which were not already in the paper claims file have been 
printed out and associated with the paper claims file.  As such 
does not constitute new evidence relevant to the claims on 
appeal, a waiver of agency of original jurisdiction (AOJ) 
consideration is not necessary.  38 C.F.R. § 20.1304 (2009).

The Board further notes that, in addition to the three issues as 
stated above, the September 2004 rating decision denied a 
compensable rating for hammer toe of the right second toe and 
hammer toe of the left second toe, and denied service connection 
for a cardiovascular condition and posttraumatic stress disorder 
(PTSD).  The Veteran filed a timely notice of disagreement as to 
each of these issues.  However, as the RO subsequently granted 
service connection for coronary artery disease in a rating 
decision of which the Veteran was notified in August 2006, that 
issue is no longer on appeal.  With respect to the remaining 
disputed claims, a statement of the case was issued in May 2006.  
However, the Veteran limited his substantive appeal to the denial 
of an increased rating for his service-connected 
gastrointestinal, right elbow, and right wrist disabilities, and 
the denial of service connection for PTSD.  See July 2006 VA Form 
9.  With respect to the issues of an increased rating for the two 
hammer toes, the Board notes that the Veteran's representative 
listed such issues on his June 2010 Written Brief Presentation; 
however, such is not a timely substantive appeal.  Moreover, no 
other communication has been received from the Veteran or his 
representative that may be construed as a timely substantive 
appeal as to these issues.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.302 (2009).  Furthermore, as the RO has 
not taken any action to indicate to the Veteran that these issues 
remain on appeal and it took steps to close the appeal (see 
certification of Appeal [VA Form 8], the requirement that there 
be a substantive appeal is not waived.  The facts of this case 
are clearly distinguished from the U.S. Court of Appeals for 
Veterans Claims' (Veterans Court or Court) holding in Percy v. 
Shinseki, 23 Vet. App. 37 (2009), because in this appeal the 
Veteran was not wrongly mislead into believing that he had 
perfected an appeal of any of these additional issues in question 
by the RO.  Therefore, the issues of an increased rating for each 
of the service-connected hammer toes are no longer on appeal.  
Further, the issue of service connection for PTSD is no longer on 
appeal, as such claim was granted in a July 2009 rating decision.

Accordingly, the issues currently on appeal are as stated on the 
first page of this decision.  However, the Board finds that 
additional claims have been raised by the record.  Specifically, 
the Veteran asserted in his July 2006 substantive appeal that, in 
addition to his right wrist carpal tunnel syndrome, his right 
wrist arthritis should be service-connected.  Further, as the 
Veteran has submitted additional treatment records pertaining to 
his service-connected heart disability since the last rating was 
assigned in March 2007, the Board finds that an informal claim 
has been received for an increased rating as to such disability.  
See 38 C.F.R. § 3.157(b) (2009).  

As such, the issues of entitlement to (1) service 
connection for right wrist arthritis and (2) an increased 
rating for the service-connected heart disability have 
been raised by the record, but have not been adjudicated 
by the AOJ.  Therefore, the Board does not have 
jurisdiction over such issues, and they are referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Even resolving all reasonable doubt in the Veteran's favor, at 
all periods during the appeal, his gastrointestinal disability has 
been manifested by frequent heartburn and acid reflux, 
intermittent abdominal pain and cramping, occasional nausea and 
vomiting, and occasional dysphagia, treated with medication and 
dietary changes; with no anal pain or bleeding, colon polyps, 
hematemesis, melena, diarrhea, constipation, malnutrition, anemia, 
regurgitation, abdominal masses or distension, associated 
substernal or arm or shoulder pain, associated weight loss, or 
considerable impairment of health; approximating no more than a 10 
percent disability rating.

2.  At all periods during the appeal, the Veteran has had full 
range of motion of the right elbow and forearm with no x-ray 
evidence of arthritis, with objective elbow tenderness as of May 
2009, but no resulting limitation of motion as confirmed by 
swelling, spasm, or satisfactory evidence of pain; and no lack of 
endurance, weakness, or incoordination upon repetitive movement, 
including during flare-ups.

3.  For the period prior to May 1, 2009, the Veteran's right wrist 
carpal tunnel syndrome was manifested by subjective reports of 
pain, intermittent numbness and tingling in the right hand; and 
intermittent swelling, with no objective sensory disturbances 
related to carpal tunnel syndrome, limitation of motion, muscle 
atrophy, or decreased grip strength; which does not rise to the 
level of a compensable rating.

4.  Even resolving all reasonable doubt in the Veteran's favor, 
for the period beginning May 1, 2009, his right wrist carpal 
tunnel syndrome has been manifested by pain, numbness and tingling 
in the right hand, objective sensory disturbances, minimal 
limitation of motion of the right wrist, and mildly decreased grip 
strength; approximating no more than mild incomplete paralysis of 
the median nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
gastrointestinal disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.321(b)(1), 4.3, 4.7, 4.10, 4.113, 4.114, Diagnostic Codes 7307, 
7327, 7346 (2009).

2.  The criteria for a compensable rating for a right elbow 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321(b)(1), 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5019 
(2009).

3.  The criteria for a compensable rating for right wrist carpal 
tunnel syndrome for the period prior to May 1, 2009, and a rating 
in excess of 10 percent for such disability for the period 
beginning May 1, 2009, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.321(b)(1), 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.124a, 
Diagnostic Code 8599-8515 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations require VA to provide claimants with 
notice and assistance in substantiating a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Proper VCAA notice must inform the claimant of any 
information and evidence not in the record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183, 186 (2002).  These notice 
requirements apply to all elements of a claim, including the 
degree and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be 
provided prior to the initial unfavorable decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

The Board notes that the Veterans Court has held that, in order to 
comply with 38 U.S.C.A. § 5103(a), certain specific notice 
requirements must be met for increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008).  However, the 
U.S. Court of Appeals for the Federal Circuit (Federal Circuit) 
recently held that only "generic notice," and not "Veteran-
specific" notice is required under 38 U.S.C.A. § 5103(a) in 
response to the "particular type of claim."  See Vazquez-Flores 
v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Pertaining to an 
increased rating claim, the Federal Circuit held that such notice 
does not need to inform the claimant of the need to submit 
evidence concerning the effect of a service-connected disability 
on his or her "daily life" because only the average loss of 
earning capacity, and not impact on daily life, is subject to 
compensation under 38 U.S.C.A. § 1155.  Accordingly, the decision 
of the Veterans Court was vacated insofar as it requires VA to 
notify a Veteran of alternative diagnostic codes or potential 
"daily life" evidence.  Id.; see also Elliott v. Shinseki, No. 
07-2622, 2009 WL 3489035, *3 (Vet. App. Oct. 30, 2009) (memorandum 
decision) (holding that the failure to inform the claimant of 
specific criteria in diagnostic codes or of potential "daily 
life" evidence was not a notice defect and, instead, determining 
whether sufficient "generic notice" was provided).

In this case, the Veteran was advised in June 2004, prior to the 
initial unfavorable rating decision, of the evidence and 
information necessary to substantiate a claim, and the 
responsibilities of the Veteran and VA in obtaining such evidence.  
In this regard, as relevant to the Veteran's right elbow and right 
wrist, the June 2004 letter appears to only inform the Veteran of 
the information and evidence necessary to establish a service 
connection claim, rather than an increased rating claim.  However, 
he was notified that, as relevant to his gastrointestinal 
disability, he should submit evidence showing that such had 
increased in severity.  Moreover, relevant to all claims decided 
herein, the Veteran was advised of the evidence and information 
necessary to substantiate an increased rating claim, and to 
establish a disability rating and an effective date in accordance 
with Dingess/ Hartman, in March 2006.  In particular, he was 
advised that the evidence must show that his service-connected 
disability has increased in severity, examples of types of lay or 
medical evidence that would substantiate such claim, and that he 
should provide any VA or private treatment records or provide 
sufficient information to allow VA to obtain such records.  
Although such letter does not reference the disabilities currently 
on appeal, as discussed above, the Federal Circuit has held that 
only generic notice as to the elements to establish an increased 
rating are required.  Furthermore, a March 2009 letter again 
advised the Veteran of the information and evidence necessary to 
substantiate his increased rating claims and provided him with the 
diagnostic criteria under each individual disability is rated.

To the extent that these letters do not adequately notify the 
Veteran of the evidence and information necessary to substantiate 
the increased rating claims on appeal, he and his representative 
have indicated actual knowledge of the requirements.  For example, 
they have cited to applicable regulations and specific evidence 
show that the Veteran's disabilities are of a higher severity than 
reflected in the currently assigned ratings.  See, e.g., July 2006 
VA Form 9; June 2010 written brief presentation.  As such, the 
Board finds that the essential fairness of the adjudication was 
not affected by any notice defects in this case.  See Shinseki v. 
Sanders, 129 S.Ct. 1696, 1705-06 (2009) (determinations concerning 
harmless error should be made on a case-by-case basis, and the 
claimant has the burden of showing prejudice); Sanders v. 
Nicholson, 487 F.3d 881, 889 (2007) (setting forth factors for 
determining whether a VCAA notice error affected the essential 
fairness of the adjudication; reversed on other grounds by 
Shinseki, supra).  Further, the timing defect as to the letters 
sent after the initial adjudication of the claims has been cured 
by the readjudication of such claims, including in a July 2009 
supplemental statement of the case.  See Mayfield v. Nicholson, 
444 F.3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 
Vet. App. 370, 376-77 (2006).

Accordingly, the Board finds that VA has satisfied its duty to 
notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), as well as Vazquez-Flores v. Shinseki and related 
decisions, in view of the fact that any notice defects were cured 
and did not affect the essential fairness of the adjudication of 
the claims.

With regard to the duty to assist, all identified, relevant 
treatment records have been obtained and considered, including 
records pertaining to the Veteran's disability benefits from the 
Social Security Administration (SSA).  The Veteran has not 
identified, and the record does not otherwise indicate, any 
outstanding medical records that are necessary to decide his 
claims.  Further, the Veteran was afforded VA examinations in 
September 2004, August 2007, and May 2009 in order to evaluate his 
service-connected disabilities.  Neither the Veteran nor his 
representative have argued that such examinations are inadequate 
for rating purposes, and a review of the examination reports 
reveals no inadequacies.

In the circumstances of this case, a remand would serve no useful 
purpose, as it would unnecessarily impose additional burdens on 
VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In this regard, VA has satisfied its duties to inform 
and assist the Veteran at every stage in this case, at least 
insofar as any errors committed were not harmful to the essential 
fairness of the proceedings.  As such, the Veteran will not be 
prejudiced by a decision on the merits of his claims at this 
time.

II. Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The percentage ratings are based on the average 
impairment of earning capacity as a result of a service-connected 
disability, and separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable 
doubt as to the degree of disability will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic 
codes, known as pyramiding, must be avoided; however, separate 
ratings may be assigned for distinct disabilities resulting from 
the same injury so long as the symptomatology for one condition is 
not duplicative of or overlapping with the symptomatology of the 
other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).  

Where entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The Board must also consider staged 
ratings, which are appropriate when the evidence establishes that 
the claimed disability manifested symptoms that would warrant 
different ratings for distinct time periods during the appeal.  
Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When evaluating musculoskeletal disabilities based on limitation 
of motion, a higher rating must be considered where the evidence 
demonstrates functional loss due to pain, weakness, excess 
fatigability, or incoordination, pursuant to 38 C.F.R. §§ 4.40 
and 4.45, if such factors are not contemplated in the relevant 
rating criteria.  The diagnostic codes pertaining to range of 
motion do not subsume 38 C.F.R. §§ 4.40 and 4.45.  Additionally, 
the rule against pyramiding does not forbid consideration of a 
higher rating based on greater limitation of motion due to pain 
on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Gastrointestinal disability

The Veteran has been assigned a 10 percent rating for chronic 
gastritis with hiatal hernia and diverticulitis under Diagnostic 
Code (DC) 7327, which pertains to diverticulitis.  The Board 
first notes that the Veteran and his representative have argued 
that an individual rating should be assigned for each of these 
conditions, instead of one rating for the disability in 
combination.  See July 2006 substantive appeal, June 2010 written 
brief presentation.  However, VA regulations recognize that 
certain diseases of the digestive system, particularly within the 
abdomen, produce a common disability picture characterized 
primarily by varying degrees of abdominal distress or pain, 
anemia, and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area do not lend themselves to 
distinct and separate disability evaluations without violating 
the rule against pyramiding.  38 C.F.R. § 4.113.  Accordingly, 
ratings for certain disabilities of the digestive system, 
including those rated under DCs 7307 (gastritis), 7327 
(diverticulitis), and 7346 (hiatal hernia), are not to be 
combined with each other.  Rather, a single evaluation must be 
assigned under the diagnostic code that reflects the predominant 
disability picture.  38 C.F.R. § 4.114.  

The Board further notes that the Veteran's representative argues 
that a 20 percent rating is warranted for "mild 
postgastrectomy" because all of the Veteran's symptoms are post-
surgical in nature.  See June 2010 brief.  However, while there 
is some evidence that the Veteran's symptoms have been present 
since surgery, the evidence does not reflect a history of a 
gastrectomy.  Rather, the Veteran underwent a colon resection due 
to acute diverticulitis in 1994.  See, e.g., August 2005 letter 
from Dr. R.F.; May 2009 VA examination report.  As such, the 
diagnostic code pertaining to postgastrectomy syndrome (DC 7308) 
is not applicable.

The private treatment records spanning the course of the appeal 
are generally consistent with the results of the VA examinations, 
as summarized below.  Further, the Veteran reports that he has 
daily gastrointestinal pain and discomfort, and his medications 
help but do not completely eliminate his pain or increase his 
mobility.  See, e.g., July 2006 substantive appeal.  His 
representative cites the Veteran's diagnoses of gastroesophageal 
reflux disease (GERD), internal hemorrhoids, and diverticulitis, 
with symptoms of frequent heartburn and nausea, recurring polyps 
and irritation, a Schatzki ring, and an inability to eat "spicy 
or exciting food."  See June 2010 brief.  Such lay evidence is 
generally consistent with the medical evidence of record, with 
the exception of recurring polyps, as discussed below.

VA regulations provide that atrophic gastritis is a complication 
of a number diseases, including pernicious anemia, and is to be 
rated based on the underlying condition.  38 C.F.R. § 4.114, DC 
7307.  The Board notes that a rating in excess of 10 percent is 
not warranted for chronic hypertrophic gastritis as there is no 
evidence of eroded or ulcerated areas or hemorrhaging.  Id.

Hiatal hernia warrants a 60 percent rating where there are 
symptoms of pain, vomiting, material weight loss and hematemesis 
or melena with moderate anemia, or other symptom combinations 
productive of severe impairment of health.  A 30 percent rating 
is assigned for symptoms of persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, productive of considerable 
impairment of health.  A 10 percent rating is warranted where 
there are two or more of the symptoms for the 30 percent 
evaluation of less severity.  38 C.F.R. § 4.114, DC 7346.

Here, the lay and medical evidence reflect symptoms of 
persistently recurrent epigastric distress with frequent 
heartburn (pyrosis) and acid reflux, intermittent abdominal pain 
and cramping, occasional nausea and vomiting, and occasional 
difficulty swallowing (dysphagia).  Resolving all reasonable 
doubt in the Veteran's favor, such symptoms have been present 
throughout the course of the appeal.  However, the Veteran has 
reported no accompanying substernal, arm, or shoulder pain, and 
there is no indication that such symptoms are productive of 
considerable impairment of health.  Further, there is no evidence 
of hematemesis, melena, anemia, or regurgitation.  An October 
2007 endoscopy showed a small hiatal hernia with Schatzki ring, 
and a May 2009 upper gastrointestinal study showed only a very 
minimal sliding hiatal hernia.  The Veteran is treated with 
medication and dietary changes.  See, e.g., June 2006 private 
treatment records; September 2004 and May 2009 VA examination 
reports.  While there was some weight loss at the May 2009 VA 
examination, the Veteran indicated that such was due to exercise, 
not to impairment of health.  There is no other indication of 
weight gain or loss.  As such, the Veteran's symptoms do not 
warrant a rating in excess of 10 percent for hiatal hernia.  
38 C.F.R. § 4.114, DC 7346.  

Diverticulitis is to be rated as for irritable colon syndrome, 
peritoneal adhesions, or ulcerative colitis, depending upon the 
predominant disability picture.  38 C.F.R. § 4.114, DC 7327.  As 
there is no diagnosis of ulcerative colitis, and no evidence of 
malnutrition, anemia, general debility, or serious complication 
such as liver abscess, a rating in excess of 10 percent is not 
warranted for ulcerative colitis.  See 38 C.F.R. § 4.114, DC 
7323.  See also, e.g., September 2004 and May 2009 VA 
examinations.

The Board notes that there is evidence of a history of spastic 
bowel syndrome and recurrent colon polyps after the Veteran's 
1994 sigmoid colon resection.  See April 2004 and August 2005 
letters from Dr. R.F.  Irritable colon syndrome warrants a 10 
percent rating for moderate severity, where there are frequent 
episodes of bowel disturbance with abdominal distress.  A 30 
percent rating will be assigned for severe irritable colon 
syndrome, where there is diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  See 
38 C.F.R. § 4.114, DC 7319.  Here, while there is evidence of 
frequent abdominal distress, the Veteran has consistently denied 
symptoms of constipation or diarrhea during the course of the 
appeal.  Further, private treatment records from Dr. R.F. dated 
from September 2003 through February 2004 reflect no nodules, new 
colon polyps, anal pain, discomfort, or bleeding.  There is also 
no evidence of such symptoms in the other private treatment 
records or VA examination reports.  As such, the weight of the 
evidence does not demonstrate any colon polyps during the course 
of the appeal.  Therefore, a rating in excess of 10 percent is 
not warranted for irritable colon syndrome.  38 C.F.R. § 4.114, 
DC 7319; see also id. at DC 7344 (stating that benign neoplasms 
of the digestive system, exclusive of skin growths, are to be 
evaluated based on the predominant disability or specific 
residuals after treatment).

Ratings for peritoneal adhesions will be considered when there is 
a history of operative or other traumatic or infections 
(intraabdominal process) and at least two of the following: 
disturbances of motility, actual partial obstruction, reflux 
disturbances, and pain.  See 38 C.F.R. § 4.114, DC 7319, Note.  
Here, there is evidence of pain and reflux disturbances, with a 
history of colon surgery.  However, there must be evidence of 
partial obstruction as shown by x-ray or manifested symptoms to 
warrant a rating in excess of 10 percent under this provision.  
See 38 C.F.R. § 4.114, DC 7319.  There is no such evidence in 
this case, as there is no x-ray evidence of partial obstruction 
and no evidence of abdominal masses or distension, diarrhea, or 
constipation during the course of the appeal.  See, e.g., 
September 2004 and May 2009 VA examination reports.  As such, a 
rating in excess of 10 percent is not warranted for peritoneal 
adhesions.  

The Board has considered a higher rating based on resection of 
the large intestine.  Such condition is assigned a rating of 10 
percent for slight symptoms, 20 percent for moderate symptoms, 
and 40 percent for severe symptoms objectively supported by 
examination findings.  38 C.F.R. § 4.114, DC 7329.  Here, the 
evidence of record reflects no more than slight symptoms.  
Indeed, the Veteran reported at the May 2009 VA examination that 
he was under no specific treatment for his history of 
diverticulitis with colon resection other than diet.  As such, a 
rating in excess of 10 percent is not warranted for resection of 
the large intestine.  Id.

For the foregoing reasons, even resolving all reasonable doubt in 
the Veteran's favor, the Board finds that a rating in excess of 
10 percent is not warranted for his gastrointestinal disability 
at any time during the course of the appeal.  To the extent that 
he seeks a higher rating based on internal hemorrhoids, he is 
separately rated for such condition and may file an increased 
rating claim with the RO if he desires.

Right elbow disability

The Veteran seeks a compensable rating for his right elbow 
epicondylitis with arthritis because he has daily pain and 
discomfort, cannot perform any labor with his right elbow, and 
has no strength in his right arm.  He states that he cannot turn 
or twist his right arm without pain, and he cannot grip tools due 
to pain and weakness, so his wife has to do minor repairs.  See, 
e.g., VA Form 9.  

The Veteran's right elbow disability is rated under DC 5010-5019.  
Such codes pertain to traumatic arthritis and bursitis (as 
analogous to epicondylitis), which are both rated as based on 
limitation of motion of the affected body part, as is 
degenerative arthritis.  See 38 C.F.R. § 4.71a, DCs 5003, 5010, 
5019 (Note).  The evidence reflects that the Veteran is right-
hand dominant.  See, e.g., May 2009 VA examination report.  To be 
entitled to a compensable rating for limitation of motion of the 
dominant (major) elbow or forearm, there must be flexion of the 
forearm limited to 100 degrees or less, or extension of the 
forearm limited to 45 degrees or more.  38 C.F.R. § 4.71a, DCs 
5206 & 5207.  Alternatively, flexion limited to 100 degrees and 
extension limited to 45 degrees will be assigned a 20 percent 
rating.  38 C.F.R. § 4.71a, DC 5208.  To warrant a compensable 
rating based on impairment of supination or pronation of the 
major forearm, there must be fixation of the hand in any 
position, limitation of supination to 30 degrees or less, or 
limitation of pronation where motion is lost beyond the last 
quarter of the arc and the hand does not approach full pronation.  
38 C.F.R. § 4.71a, DC 5213. 

The Board notes that the Veteran is competent to report having 
observable symptoms of his right elbow disability, such as pain 
and weakness and resulting functional loss, throughout the course 
of the appeal.  See Layno v. Brown, 6 Vet. App. 465, 469-71 
(1994).  However, the Board finds such statements to be not 
credible, as they are inconsistent with the medical evidence of 
record.  

Specifically, private treatment records reflect no complaints or 
treatment for any right elbow or forearm symptoms.  See, e.g., 
private records from Drs. H.C. and K.L. dated from September 2002 
through September 2004, March 2006 letter from Dr. H.C.  Further, 
a November 2003 record from Dr. K.L. indicates that there was no 
swelling, tenderness, or deformity of the joints in the upper 
extremities.  There was also full range of motion on passive and 
active movement, and normal size and strength of muscles.  Dr. 
K.L. concluded that there were no signs of active arthritis at 
that time.  Statements made for the purposes of medical treatment 
may be afforded greater probative value because there is a strong 
motive to tell the truth in order to receive proper care.  Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997).  The Veteran also denied 
any right elbow complaints at the September 2004 VA examination, 
and he was diagnosed with no epicondylitis based on such reports.  

At the May 2009 VA examination, the Veteran subjectively reported 
sharp right elbow pain when his elbow touches a flat surface.  He 
reported no swelling, weakness, or stiffness, and no other flare-
ups.  He stated that Tramadol helped, and he had received no 
injections, physical therapy, or surgery, and did not wear an 
elbow splint.  Upon examination, the Veteran was noted to be 
right-handed, with no gross deformity and no evidence of 
swelling.  There was objective tenderness of the olecranon 
process and point tenderness to palpation.  However, range of 
motion testing revealed full flexion, extension, supination, and 
pronation, with evidence of pain during testing.  There was also 
no pain, fatigue, weakness, lack of endurance, or incoordination 
after repetitive motion.  A right elbow x-ray was negative, and 
the Veteran was diagnosed with right elbow epicondylitis with 
medical therapy.

As the more probative evidence reflects full range of motion at 
all times during the appeal, a compensable rating is not 
warranted based on limitation of motion of the right elbow or 
forearm.  See 38 C.F.R. § 4.71a, DCs 5206-5208, 5213.  There is 
also no indication of any ankylosis of the elbow, impairment of 
the flail joint (fracture), nonunion of the radius and ulna with 
flail false joint, or impairment of the ulna or radius (nonunion 
or malunion).  See 38 C.F.R. § 4.71a, DCs 5205, 5209-5212.  

The Board notes that a 10 percent rating may be assigned for 
degenerative arthritis where there is arthritis shown by x-ray 
and limitation of motion that does not meet the criteria for a 
compensable rating under the appropriate diagnostic code.  Such 
limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  See 38 C.F.R. § 4.71a, DC 5003.  However, x-rays 
conducted at the May 2009 VA examination were negative.  Further, 
while the Veteran was noted to have tenderness of the elbow at 
that time, there was no resulting limitation of motion or 
objective painful motion.  Therefore, a 10 percent rating is not 
warranted for limitation of motion due to arthritis.  Moreover, 
the more probative evidence does not establish painful motion, 
weakness, or lack of endurance after repetitive motion.  DeLuca, 
8 Vet. App. 202.  

Accordingly, a compensable rating is not warranted for a right 
elbow disability.  To the extent that the Veteran seeks 
compensation for weakness of grip, such symptoms are addressed 
below in the discussion of his right wrist disability.

Right wrist carpal tunnel syndrome

The Veteran's right wrist is currently assigned a noncompensable 
rating for the period prior to May 1, 2009, and a 10 percent 
rating for the period beginning May 1, 2009, under DC 8599-8515, 
for the unlisted disorder of carpal tunnel syndrome, as analogous 
to paralysis of the median nerve.  See 38 C.F.R. § 4.27.  A 70 
percent rating is warranted for complete paralysis of the median 
nerve of the major arm, demonstrated by the hand inclined to the 
ulnar side, index and middle fingers more extended than normally, 
considerable atrophy of the muscles of the thenar eminence, and 
thumb in the plane of the hand (ape hand); absence of flexion of 
the index finger and feeble flexion of the middle finger, 
inability to make a fist, index and middle fingers remain 
extended; inability to flex the distal phalanx of the thumb, 
defective opposition and abduction of the thumb, at right angles 
to the palm; weakened flexion of the wrist; and pain with trophic 
disturbances.  Severe incomplete paralysis of the median nerve of 
the major arm warrants a 50 percent rating, moderate incomplete 
paralysis warrants a 30 percent rating, and mild incomplete 
paralysis warrants a 10 percent rating.  38 C.F.R. § 4.124a, DC 
8515.

The Veteran asserts that he is entitled to a higher rating for 
his right wrist carpal tunnel syndrome because he has severely 
restricted use of the right wrist due to pain after repetitive 
motion, decreased grip strength, and swollen hands during the 
morning.  See, e.g., November 2003 statement, July 2006 VA Form 
9.  

Private treatment records reflect subjective reports of 
intermittent numbness and tingling, as well as pain and swelling 
in the right hand and wrist.  See, e.g., records and letter from 
Dr. H.C. dated in September 2002, September 2004, March 2006.  

At a September 2004 VA examination, the Veteran reported symptoms 
of pain, tingling, weakness, and swelling mainly in the right 
hand.  There was objective mild swelling of the right hand, but 
there was no objective limitation of motion in the right wrist or 
hand, no decrease in sensation or tenderness to palpation in the 
right hand, and normal grip strength.  Similarly, at an August 
2007 VA examination of the peripheral nerves, the Veteran 
subjectively reported intermittent and daily numbness in both 
hands to the wrists, and an inability to do anything mechanical 
due to a lack of strength in the hands.  Upon examination, the 
Veteran had normal response to pinprick sensation and light touch 
to the volar aspects of both hands, and other diagnostic tests of 
the hands were unremarkable.

At  the May 2009 VA examination, the Veteran again reported 
numbness, tingling, and swelling in the right hand, as well as 
pain and decreased grip strength through the right hand and wrist, 
with flare-ups usually associated with increased activity 
involving the right wrist.  Range of motion testing showed mild 
limitation of motion of the right wrist, with dorsiflexion 
(extension) limited to 60 degrees (10 degrees below normal), and 
ulnar deviation limited to 40 degrees (5 degrees below normal).  
See 38 C.F.R. § 4.71, Plate I.  There was no evidence of pain 
during motion, and no increase in pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive motion.  The 
examiner could not determine limitation during flare-ups without 
resorting to mere speculation.  Tinel's sign was positive, there 
was sensory loss to pinprick, and grip strength in the right hand 
was 4/5 versus 5/5 in the left hand.

Based on the foregoing lay and medical evidence, the Board finds 
that the Veteran is not entitled to a compensable rating for right 
wrist carpal tunnel syndrome for the period prior to May 1, 2009.  
Specifically, while the Veteran's reports of numbness, tingling, 
and swelling are credible, and mild swelling was confirmed at the 
September 2004 VA examination, the evidence reflects that such 
symptoms were intermittent. Further, while the Veteran has 
reported decreased grip strength throughout the course of the 
appeal, the Board finds that such statements are outweighed by the 
medical evidence of record, to include the VA examination reports.  
Additionally, sensory disturbances in the bilateral hands were 
attributed to diabetic neuropathy at an April 2007 VA examination.  
If the Veteran wishes to be compensated on such basis as 
associated with his service-connected diabetes mellitus, he may 
file a claim with his local RO.  As such, the Board finds that the 
Veteran's right wrist carpal tunnel syndromes did not rise to the 
compensable level prior to May 1, 2009.

In contrast, the May 2009 VA examination reflects objective 
decreased grip strength in the right hand, sensory loss to 
pinprick that was associated with carpal tunnel syndrome, and 
minimal limitation of motion of the right wrist, with no 
increased limitation due to pain or other factors after 
repetitive testing.  Although such limitation of motion was 
attributed to aging, the Board has considered it for the purposes 
of a rating for carpal tunnel syndrome.  However, the Board finds 
that the Veteran's symptoms as of May 1, 2009, approximate no 
more than mild incomplete paralysis of the median nerve.  See 
38 C.F.R. § 4.124a, DC 8515.  The Board further notes that the 
Veteran's limitation of motion of the wrist is also not 
compensable, as dorsiflexion was to greater than 15 degrees, 
palmar flexion was not limited in line with the forearm, and 
there was no evidence of ankylosis.  See 38 C.F.R. § 4.71a, DCs 
5214, 5215.  Therefore, a rating in excess of 10 percent for 
right wrist carpal tunnel syndrome is not warranted for this time 
period.

General considerations

In making the above determinations as to the appropriate schedular 
ratings for the Veteran's claimed disabilities, the Board has 
reviewed all potentially applicable rating codes.  However, after 
a thorough review of the lay and medical evidence, the Board finds 
no basis upon which to assign an evaluation in excess of the 
currently assigned ratings for each of the Veteran's disabilities 
under any alternate code.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  Further, with the exception of the right wrist, 
staged ratings are not appropriate, as the manifestations of such 
disabilities have remained relatively stable throughout the course 
of the appeal.  Staged ratings were properly assigned for right 
wrist carpal tunnel syndrome because the evidence demonstrates 
symptoms that warrant different ratings for such disability during 
distinct periods in the course of the appeal.  See Hart, 21 Vet. 
App. at 509-10.  

The Board has considered the arguments of the Veteran and his 
representative that his symptoms are more severe than as reflected 
in the currently assigned ratings.  To the extent that the 
Veteran's pain and other symptoms have increased over time, such 
increased symptoms do not warrant a separate or higher rating 
under any applicable diagnostic code, as discussed above.  While 
the Board is sympathetic to the Veteran's claims, disability 
ratings must be assigned according to the specific provisions of 
law.  See 38 U.S.C.A. § 7104; Taylor v. West, 11 Vet. App. 436, 
440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
Further, while the Veteran's disabilities affect his daily 
activities, only the average loss of earning capacity, and not 
impact on daily life, is subject to VA compensation.  See Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (citing 
38 U.S.C. § 1155).

Further, the Board has considered whether this case should be 
referred for extra-schedular consideration pursuant to 38 C.F.R. § 
3.321(b)(1).  An extra-schedular rating is warranted if a case 
presents such an exceptional or unusual disability picture, with 
such related factors as marked interference with employment or 
frequent periods of hospitalization, that it would be 
impracticable to apply the schedular standards.  Analysis under 
this provision involves a three-step inquiry, and extra-schedular 
referral is necessary only if analysis under the first two steps 
reveals that the rating schedule is inadequate to evaluate the 
claimant's disability picture and that such picture exhibits such 
related factors as marked interference with employment or frequent 
periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-
16 (2008).  

In this regard, the Board has compared the severity and 
symptomatology of the Veteran's service-connected 
gastrointestinal, right elbow, and right wrist disabilities with 
the criteria found in the rating schedule for each disability.  As 
discussed above, the Veteran's symptomatology is fully addressed 
by the criteria under which such disabilities are rated, and there 
are no symptoms that are not addressed by the rating schedule.  As 
such, the Board finds that the rating criteria reasonably describe 
the Veteran's disability level and symptomatology for each of his 
claimed disabilities, and the rating schedule is adequate to 
evaluate his disability picture.  Therefore, it is unnecessary to 
determine whether there are any related factors such as 
hospitalization or interference with employment.  See id.  
Accordingly, no referral of this case for consideration of an 
extra-schedular rating is necessary.  See id.; Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Fisher v. Principi, 4 Vet. App. 57, 
60 (1993).

Additionally, the Board has considered whether a claim for a total 
disability rating on the basis of individual unemployability due 
to service-connected disabilities (TDIU) has been raised by the 
record, as required by Rice v. Shinseki, 22 Vet. App. 447, 453-54 
(2009).  When evidence of unemployability is submitted during the 
course of an appeal from a rating assigned for a disability, a 
claim for a TDIU will be considered part and parcel of the claim 
for benefits for the underlying disability.  Id.  In this regard, 
the Board notes that the Veteran's representative argued in his 
written brief presentation that the Veteran is entitled to 
schedular consideration for a TDIU as of November 20, 2006.  
Although the representative provides no basis for such assertion, 
it appears that it is based on the date that the Veteran's overall 
combined disability rating was 70 percent.  See 38 C.F.R. § 
4.16(a) (setting forth the threshold percentage criteria for 
schedular consideration of a TDIU).  However, although the record 
reflects that the Veteran has been retired since August 2003 and 
is in receipt of SSA disability benefits, he has not claimed that 
he is unemployable or unemployed solely due to his service-
connected disabilities.  See id.  Rather, the Veteran has 
expressly stated that he retired due to grief after his daughter's 
unexpected death the month before.  See, e.g., August 2007 VA 
examination report.  Moreover, records from the SSA indicate that 
he was awarded disability benefits for the primary diagnoses of 
rheumatoid arthritis and bone spurs, with a secondary diagnosis of 
affective/mood disorder, none of which are service-connected.  
Accordingly, further consideration of a TDIU is not warranted at 
this time.

Finally, the Board has considered the applicability of the benefit 
of the doubt doctrine.  However, even resolving all reasonable 
doubt in the Veteran's favor, the preponderance of the evidence is 
against a rating in excess of those currently assigned for each of 
his claimed disabilities.  As such, the benefit of the doubt 
doctrine is inapplicable in this respect, and the claims must be 
denied.  38 C.F.R. § 4.3.


ORDER

A rating in excess of 10 percent for gastritis with hiatal hernia 
and diverticulitis is denied.

A compensable rating for right elbow epicondylitis with arthritis 
is denied.

A compensable rating for right wrist carpal tunnel syndrome for 
the period prior to May 1, 2009, and a rating in excess of 10 
percent for such disability for the period beginning May 1, 2009, 
is denied.



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


